GARTH,
Circuit Judge, concurring and dissenting:
I.
At the time that this case was argued before us, I was satisfied that the district court’s order of July 14, 1981 was not ap-pealable. It was not appealable, in my view, because while the district court had rendered judgment on all but one of the claims presented, the fact that one claim remained unresolved because the district court had abstained from deciding it under Railroad Commission of Texas v. Pullman Co., 312 U.S. 496, 61 S.Ct. 643, 85 L.Ed. 971 (1941), was sufficient to deprive the entire order of finality for purposes of 28 U.S.C. § 1291. See Cotler v. Inter-County Orthopaedic Ass’n, 526 F.2d 537, 540 (3d Cir. 1975); Frederick L. v. Thomas, 578 F.2d 513, 516 (3d Cir.1978). Further, the appeal had not been certified by the district court pursuant to Fed.R.Civ.P. 54(b), nor did it qualify for review under any other statutory or decisional authority.
Since this case was argued, however, the Supreme Court has intimated, in Moses H. Cone Memorial Hospital v. Mercury Construction Corp., — U.S. —, 103 S.Ct. 927, 74 L.Ed.2d 765 (1983), that orders abstaining from exercise of jurisdiction under Pullman are final for purposes of appellate review. Thus, because the Pullman abstention portion of the July 14,1981 order must be regarded as final for purposes of review if we accept the Supreme Court’s intimation to that effect, the entire order in the present case would now be regarded as final.
It should be noted, however, that a Pullman abstention order was not directly in question in Cone, and thus that language in the Cone opinion dealing with the finality of Pullman abstention orders is arguably dictum. Further, the Supreme Court, as a historical matter, inaccurately characterized the holding in Idlewild Liquor Corp. v. Epstein, 370 U.S. 713, 82 S.Ct. 1294, 8 L.Ed.2d 794 (1962), the case which the Supreme Court regarded as having held that Pullman abstention orders were appealable.1
*1215For these reasons, I am not as confident as is the majority that Cone must be read as overruling such decisions as that of this court in Cotler v. Inter-County Orthopaedic Ass’n, P.A., 526 F.2d 537, 540 (3d Cir.1975).2 See Maj. op. at 1211.
Even though I continue to believe that the rationale accepted in Cotier is a sound and viable one, and I have doubts about the reach of the actual holdings in Cone and Idlewild, I am constrained to recognize the clear direction provided by the Supreme Court in Cone with respect to the appealability of Pullman abstention orders. I therefore agree with the majority — albeit with substantial misgivings3 — that the July *121614,1981 order of the district court is properly before us for review. See Maj. op. at 1211.4
II.
I do not agree, however, that we should rule on the disqualification motion presented to this court by the Secretary, and never presented to, addressed by, or ruled upon by, Judge Thompson in the district court. This motion is based on allegations that Paschon has violated Disciplinary Rules 9-101(B) and 5-105(B). We have before us, in connection with these allegations, flatly contradictory affidavits implicating the very core of the representation of Hovsons’ by Paschon. In my opinion this motion raises serious factual questions appropriate only for a fact-finding court, in this instance, the district court.5
Thus it is highly inappropriate and unwise for this court to resolve these disputed questions of fact by engaging in appellate fact finding. See Pullman-Standard v. Swint, 456 U.S. 273, 102 S.Ct. 1781, 72 L.Ed.2d 66 (1982). Indeed, we have invariably subscribed to the proposition that “... it is not the proper role of this court to make findings of fact in the first instance ...” FTC v. British Oxygen Co., Ltd., 529 F.2d 196, 200 (3d Cir.1976). Because motions seeking to disqualify attorneys turn on the facts,6 (as the majority concedes that this one does, see Maj. op. at 1212 & n. 4), I suggest that the Majority has exceeded its responsible and proper function by the manner in which it has reviewed the documents before us, and thereby effectively precluded the possibility of the district court finding facts that are essential to the proper disposition of the Secretary’s motion.
Moreover, I believe that when a serious claim for disqualification is presented in a case that will not be ended by our disposition on appeal7, and especially when the circumstances alleged in support of the disqualification motion permeate the trial as well as the appellate proceedings, it is inappropriate to resolve that issue and to limit its resolution, as the majority does, to the appellate proceedings. For, in the event that the Secretary pursues his motion before the district court, there might well emerge before that court facts, which, if they had been known to us, would have resulted in disqualification before the district court. The effect of our present ruling could only be to prevent consideration of those facts for the period during which this appeal has been prosecuted, surely an incongruous and unjust result.
Ultimately the third count of Hovsons’ complaint may return to the district court for disposition, and in any case Paschon continues to represent plaintiff Hovsons’ in a matter implicating the public interest. *1217Under these circumstances, I do not believe that we should take it upon ourselves, without the benefit of a proper exploration of the facts involved and of a resolution of the conflicting allegations, to conclude that, even if violations of the Code of Professional Ethics had occurred, disqualification would be inappropriate.8
For myself, I would not have come to any conclusion with respect to the Secretary’s motion, nor would I have found or assumed facts from disputed contentions in the parties’ affidavits. Rather, I would have left the matter of Mr. Paschon’s disqualification to the district court on remand.
III.
I, therefore, respectfully dissent from the judgment reached by the majority of this court, but only insofar as it denies the Secretary’s motion for disqualification of Hovsons’ counsel.

. In Idlewild Liquor Corp. v. Epstein, 370 U.S. 713, 82 S.Ct. 1294, 8 L.Ed.2d 794 (1962), the district court had stayed an action, retaining jurisdiction, in order to give the state courts a chance to pass on the constitutional issues presented. 370 U.S. at 714, 82 S.Ct. at 1295. In a footnote the Court stated that
“[t]he Court of Appeals properly rejected the argument that the order of the District Court ‘was not final and hence unappealable under 28 U.S.C. §§ 1291, 1292,’ pointing out that ‘[ajppellant was effectively out of court.’ [Idlewild Liquor Corp. v. Rohan] 289 F.2d [426] at 428 [2nd Cir. 1961]”
370 U.S. at 715 n. 2, 82 S.Ct. at 1296 n. 2.
The Court, in this footnote, refers to both § 1291 and' § 1292, making it possible that the Court understood jurisdiction to be based on 28 U.S.C. § 1292. Further, the reference to § 1292 occurs within a quotation and hence must be understood as the language of the Court of Appeals. The quoted section of the Court of Appeals’ opinion is also unclear about the theory of jurisdiction:
Appellees’ argument that this order was .not final and hence unappealable under 28 U.S.C. §§ 1291, 1292 is not well taken. No parallel state actions were pending and there was no state adjudication to await. There was nothing left to be done in the federal courts because the action there had been for all intents and purposes concluded. Appellant was effectively out of court — any prayer for injunc-tive relief was indefinitely postponed under these circumstances. There is no bar on this ground to appealability. See Glen Oaks Utilities, Inc. v. City of Houston, 5 Cir., 1960, 280 F.2d 330.
289 F.2d at 428.
However, it is quite evident that at the place cited by the Court of Appeals, the Glen Oaks Utilities court was dealing solely with the ques*1215tion of appealability under § 1292, and not with the question of finality under § 1291.
Although the Court in Idlewild did use the term “final”, a term which would seem to be applicable to § 1291 and not to § 1292, the passage quoted from the Court of Appeals treats “final” as a characterization to be applied to determinations with respect to injunc-tive relief, and the Court’s quotation of this passage simply carried forward this same confusion. Further, although the Court did not itself engage in the inquiry prescribed by Baltimore Contractors, Inc. v. Bodinger, 348 U.S. 176, 181, 75 S.Ct. 249, 252, 99 L.Ed. 233 (1955), as to whether the appeal allowed the litigants “to effectively challenge interlocutory orders of serious, perhaps irreparable consequence,” id., the Court’s short per curiam in effect approves the Court of Appeals’ discussion of the Baltimore Contractors inquiry. The plaintiff in Id-lewild had obviously been threatened with irreparable injury, insofar as the New York Liquor Commission was preventing him from carrying on his business altogether. The Court of Appeals’ discussion explicitly deals with the question of whether any other effectual challenge was available to the plaintiff. Thus, the Court simply assumed, without expressly stating, that the Baltimore Contractors requirements had been satisfied.
Accordingly, there can be little question that the best historical understanding of the Idlew-ild case was that jurisdiction there was based on § 1292. Indeed, this court explicitly accepted the § 1292 reading of Idlewild, which I believe to be correct, when it considered the ap-pealability of a Pullman abstention order in Frederick L. v. Thomas, 578 F.2d 513, 515-16 (3d Cir.1978).


. In Cotler v. Inter County Orthopaedic Ass’n, P.A., 526 F.2d 537 (3d Cir.1975), two lawsuits had been commenced in New Jersey state courts, concerning the corporate relations of three doctors who had practiced together as members of a professional corporation. One suit had attempted to remove Cotier as officer and director of the corporation, the other, initiated by Cotier, had sought to restrain other members of the corporation from wasting assets. Subsequently, Cotier filed a suit in federal district court charging the same defendants with securities violations, and adding pendant state claims largely identical to those raised in state court. The district court stayed the federal proceedings until determination of the state court proceedings.
This court noted that jurisdiction of the securities violation claims was exclusive in the federal district court, and thus that “in the end the district court must take up the § 10(b) claim.” Cotler, supra, 526 F.2d at 540. In these circumstances, the court held, Arny v. Philadelphia Transportation Co., 266 F.2d 869 (3d Cir. 1959) governed and required the conclusion that the stay was not a final order.
Although the Cotier court’s reliance on Arny cannot now be sustained, insofar as Cone plainly rejects the rationale of Amy, the Cotier decision had extended Arny to different circumstances and offered a separate rationale, namely, that the claim on which the district court had abstained, a federal securities claim, was a claim that could not be disposed of by the state court. Thus, in Cotier the res judicata effect that was the crucial concern of the Court in Cone was not implicated. In Cone the Supreme Court specifically recognized that “a stay of the [Cone] federal suit pending resolution of the [Cone ] state suit meant that there would be no further litigation in the federal forum; the state court’s judgment on the issue would be res judicata.” Cone, supra, — U.S. at —, 103 S.Ct. at 934 (footnote omitted). In Cotier, by contrast, a return to the federal forum was required.
In the present case also, the filing of a reservation pursuant to England v. Board of Medical Examiners, 375 U.S. 411, 84 S.Ct. 461, 11 L.Ed.2d 440 (1964) can protect the federal claim from res judicata effect, and require a return to the federal forum. It seems to me therefore that Cotler is more analogous to the present case than is Cone, and given the circumstance that a return to the federal forum is foreseen, Cotler retains its viability. Cf. Frederick L. v. Thomas, supra, 578 F.2d at 516.


. I also agree with the majority’s holding on the merits of the July 14, 1981 order, affirming the district court for the reasons stated in the well reasoned opinion of Judge Thompson. See Maj. op. at 1214.


. In light of the Supreme Court’s ever-mounting appellate docket, and the Court’s concern with managing its calendar and the calendars of the Courts of Appeal, permitting appellate review of abstention orders seems to me a highly questionable policy. This is particularly so in light of the fact that an appeal of an abstention order will almost invariably be followed by still another appeal when the district court finally rules on the merits. Cf. Baltimore Contractors, Inc. v. Bodinger, 348 U.S. 176, 178, 75 S.Ct. 249, 250, 99 L.Ed. 233 (1955) (basic policy governing allowance of appeals is to have a single appeal in each case).


. There are disputes as to whether (1) Mr. Paschon “had substantial responsibility while he was a public employee” with respect to the matter of the impact of the Pinelands proposal on the acquisition of land by the New Jersey Air National Guard for its gunnery range, see DR 9-101(B) of the ABA Code of Professional Responsibility, (2) whether information gained by Mr. Paschon “in his official capacity has actually fueled his allegations regarding the Secretary of the Interior’s consideration of the defense mission issue,” see Certification in Support of Disqualification ¶ 16, (3) whether the State of New Jersey and the United States are present or former “clients” of Mr. Paschon, see Canon 4 and DR 5-105 of the Code, and (4) whether matters embraced within the present action are “substantially related” to matters on which Mr. Paschon represented the State of New Jersey or the United States, see Canon 4 of the Code; Richardson v. Hamilton Int’l Corp., 469 F.2d 1382, 1385 (3d Cir.1972).


. Richardson v. Hamilton Int’l Corp., supra, 469 F.2d at 1385 (3d Cir.1972); Kreda v. Rush, 550 F.2d 888, 889 (3d Cir.1977).


. It should be remembered that the district court terminated the action only administratively, “without prejudice to the right of the parties to reopen the proceedings for good cause shown for the entry of any stipulation or order, or for any other purpose required to obtain a final determination of the litigation.” App. 379a.


. The majority argues that, because Mr. Paschon’s present client, appellant Hovsons, lacks standing to challenge the Secretary’s consideration of the national defense mission, the Secretary is not harmed by Mr. Paschon’s representation of Hovsons. This is because any such challenge “is effectively a nullity,” Maj. op. at 1213, so that Mr. Paschon is unable, either by use of confidences formerly gained, or by influence formerly exerted over consideration of the defense mission of the United States, to work the harm intended to be prevented by the Code. This argument overlooks the concern of the Code with “the appearance of impropriety” generated by having former government officials engage in an attempt to overturn decisions in which they have played a role. See United States v. Miller, 624 F.2d 1198, 1202 (3d Cir.1980).
The majority also argues that the lack of merit in Hovsons’ claims, and the tendency of pending litigation to impede the Pinelands project militate in favor of resolving the disqualification motion now. I note, first, that this litigation is by no means over. Second, I note that the majority’s resolution of the motion for purposes of this appeal leaves the question of disqualification largely unresolved, both for the period prior to this appeal, and for any subsequent period. Most importantly, however, this argument is unconvincing because, as the majority itself notes, the district court, on remand, would have “wide discretion in framing its sanctions to be just and fair to all parties involved.” United States v. Miller, supra, 624 F.2d at 1201 (quoting IBM v. Levin, 579 F.2d 271, 279 (3d Cir.1978)).